Exhibit 10.24
FIRST AMENDMENT TO
WATER LEASE AGREEMENT
THIS FIRST AMENDMENT is made and entered into this 15 day of July, 2008 by and
between Denver Wells, LLC, a Colorado limited liability company (“Lessor”) and
Eldorado Artesian Springs, Inc., a Colorado corporation (“Lessee”). This First
Amendment modifies, amends and supercedes that certain Water Lease Agreement
between Lessor and Lessee dated August 31, 2006 (the “Lease”).
RECITALS
WHEREAS, Lessor and Lessee desire to modify and amend the Lease to affect their
current agreements; and
WHEREAS, the Lease will remain in full force and effect except as modified and
amended below.
OPERATIVE PROVISIONS
NOW, THEREFORE, in consideration of the Lease, the mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:
1. Term. The term of the Lease is hereby extended for an additional two
(2) years, commencing October 1, 2008 and continuing through September 30, 2010
(the “Extension Term”).
2. Payment Terms. All Leased Water delivered during the Extension Term shall be
paid for in advance of delivery as follows:
Year 3 (October 1, 2008 — September 30, 2009) —
$700 per acre feet with a minimum of 100 acre feet paid for whether or not
delivered
Year 4 (October 1, 2009 — September 30, 2010) —
$750 per acre feet with a minimum of 100 acre feet paid for whether or not
delivered
3. Purchased Contract. The agreements contained in Paragraph 4 of the Lease are
expressly affirmed, subject to the provisions of this First Amendment. All
earnest money previously deposited shall remain as earnest money and shall be
nonrefundable except as provided in Paragraph 4(b) of the Lease. Further, the
Purchase Price shall continue to increase by .5% per month during the Extension
Term.

 

 



--------------------------------------------------------------------------------



 



4. Alternate Well. In the event Lessee elects to close on the purchase of the
water pursuant to paragraph 4 of the Lease, Lessor may substitute water drawn
from the Webber 3 Well which well is described in the Lease.
5. Defined Terms. All defined terms herein shall have their same meaning as set
forth in the Lease.
6. Ratification/Superceding Effect. Except as modified herein, the parties
hereby ratify and affirm the Lease. In the event of a conflict between the terms
of the Lease and the terms of the First Amendment, the terms of this First
Amendment shall control.
7. Governing Law. This First Amendment shall be governed by the laws of the
State of Colorado.
DATED as First set forth above.

              DENVER WELL, LLC   ELDORADO ARTESIAN SPRINGS, INC., a Colorado
limited liability company   a Colorado corporation
 
           
By:
  /s/ Mark D. Campbell   By:   /s/ Doug Larson
 
           
 
  Mark D. Campbell   Its:   President

 

 